DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-35. Claims 1 and 11 were amended in the response filed 3/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the inorganic material includes a silicate, a phosphate, a borate, an aluminate, a sulfate, a nitride, or a combination thereof” in lines 1-2. However, it is unclear whether the claim is to be interpreted as meaning “further including a…” (because claim 1 already recites a “soluble silicate”) or as an attempt to change the inorganic material to one of the materials listed, which would present a 112(d) or 4th paragraph issue for not including all the limitations of the parent claim. It is suggested to clarify by either a) cancel the claim, or b) amend the claim to “further including” and remove “silicate” from the list in claim 2. 
Claim 11 recites the limitation "each of the porous anode and cathode” in line 7.  There is insufficient antecedent basis for this limitation in the claim because neither the anode or cathode were previously noted for being porous.
Claims 12-35 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 2011/0117432) in view of Birke et al. (US 2013/0122398) and Besner et al. (US 6,451,487).
Regarding claim 1, Kay discloses a battery comprising battery electrodes with active materials and containing an inorganic binder (analogous: binder including an inorganic material) (abstract). The inorganic binder can be lithium phosphate or lithium polyphosphate ([0015]), sodium phosphate or sodium polyphosphate ([0016]), or carbonates, sulfates, borates, polyborates, aluminates, titanates or silicates ([0018]). Kay teaches that the binder can be a lithium, sodium, potassium, calcium, or magnesium silicate or fluorosilicate (claim 9). 
While Kay teaches the battery electrodes may both comprise the inorganic binder material ([0019]), Kay does not explicitly provide an example wherein both electrodes (cathode and anode) have the inorganic material.
However, because Kay teaches the inorganic binder as improving cohesion of active materials and the current collector ([0009]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic binder in both the cathode and anode of a battery in order to have improved cohesion of the active materials and the current collectors.
While Kay teaches the battery, and thus suggests a separator and/or electrolyte between the electrodes to configure the battery, as well as each the anode and cathode having a surface, Kay does not explicitly disclose a separator also including the inorganic material.
Birke discloses an electrochemical device having at least two electrode layers and at least one ion-conducting layer between two electrode layers (abstract). The ion-conducting layer has at least one ion-conducing solid electrolyte and at least one binder at grain boundaries for improving the ion conductivity over the grain boundaries and the adhesion of the layers (abstract). An alkali metal silicate is used as the binder, and can be a sodium, potassium, or lithium silicate ([0016]). Because the device is rechargeable ([0008]) based on ion-conducting ([0011]) and lithium-intercalation ([0033]), the battery and electrodes are considered to be intercalation electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use the inorganic binder materials of Kay in the separator (as seen in Birke) because Birke teaches the silicate (inorganic binder) can improve adhesion between the layers of the cell. 
While Kay teaches an anode and cathode, Kay does not explicitly disclose that the anode and cathode each are porous. However, because Besner teaches that the pores within the electrode facilitate the movement and transport of ions towards or from the separator and other electrode (C9/L19-30), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cathode and anode porous to facilitate the movement and transport of ions towards or from the separator and the other electrode.
With regards to the limitation of the binder adheres the porous anode, the cathode, and the separator together, because Kay teaches the inorganic binder improves the cohesion and adhesion of the electrode active materials, and Birke teaches the inorganic binder as improving ion-conducting and adhesion between the layers (including the electrolyte and separator), the combination of references teaches the binder adhering the anode, the cathode, and the separator together.
With regards to the limitation of “the binder positioned to transfer load within intercalation electrodes and across interfaces between adjacent layers”, Kay teaches the inorganic binder in the electrodes (abstract, claim 9) which are intercalation type electrodes (see lithium ions [0011] and [0019]). Birke teaches the inorganic binder in the electrolyte/separator (abstract). Therefore, the combination has the inorganic binder in both electrodes and the separator. Therefore, the binder, which binds things together, is capable of (thus allowing) transferring load within the intercalations and across interfaces (i.e. to the separator) between adjacent layers because the binder improves cohesion and adhesion of the electrode active materials (Kay, abstract) [therefore, binder transferring load within electrodes] and improves adhesion between the electrode and the separator (Birke, abstract) [therefore, binder transferring load across interfaces between adjacent layers].
With regards to the limitation of “a soluble silicate”, Kay teaches that the silicate can be sodium silicate (see claim 9), thus it would have been obvious to one having ordinary skill in the art to select the sodium silicate as the inorganic material, an also select the material to be soluble in water because Kay teaches preparing the electrodes in water ([0024], [0032]). In addition, Birke teaches that the silicates are soluble silicates ([0016]), thus it would have been obvious to select a soluble form of sodium silicate to prepare the slurry of the electrode.
Regarding claim 2, modified Kay discloses all of the claim limitations as set forth above. Kay additionally discloses wherein the inorganic binder is sulfates, borates, polyborates, aluminates, titanates, silicates ([0018]), or phosphates ([0015]-[0016]).
Regarding claim 3, modified Kay discloses all of the claim limitations as set forth above. Kay teaches that the silicate can be sodium silicate (see claim 9), thus it would have been obvious to one having ordinary skill in the art to select the sodium silicate as the inorganic material, an also select the material to be soluble in water because Kay teaches preparing the electrodes in water ([0024], [0032]). In addition, Birke teaches that the silicates are soluble silicates ([0016]), thus it would have been obvious to select a soluble form of sodium silicate to prepare the slurry of the electrode.
Regarding claim 4, modified Kay discloses all of the claim limitations as set forth above. While Kay discloses a battery (abstract), Kay does not explicitly disclose the battery is a component of a device, vehicle, or a handheld device. However, such a limitation is drawn to how the battery is meant to be used (i.e. a manner of operating the device), see MPEP 2114. Because modified Kay teaches all the structural limitations of the battery, and batteries are well-known to power electrical device, the modified Kay meets all the structural limitations of the claim. In addition, because Kay teaches a battery, it would have been obvious to use the modified battery of Kay to provide electrical energy to an electrical device, including a device, vehicle, and/or a handheld device.
Regarding claim 5, modified Kay discloses all of the claim limitations as set forth above. Because Kay teaches that the binding action of the inorganic binders may protect the active material from corrosion by the electrolyte ([0027]), Kay implicitly teaches a battery with electrolyte contained there. In addition, Kay discloses an electrolyte with use of the battery (claim 12).
Regarding claim 6, modified Kay discloses all of the claim limitations as set forth above. While Kay implicitly teaches an electrolyte ([0027]) and discloses its use in the battery (claim 12), Kay does not explicitly disclose the electrolyte is a liquid, a gel, or a solid form. However, because Kay teaches the inorganic binder protecting the active material surface from the electrolyte, Kay reasonably suggests an embodiment using a liquid electrolyte because the active materials surface is through the electrode. In addition, those three phases (liquid, gel, or a solid form) are all possibilities that the electrolyte can be; thus because Kay teaches an electrolyte, the electrolyte of Kay must be one of those three phases, and therefore meets the claim limitations. 
Regarding claim 7, modified Kay discloses all of the claim limitations as set forth above. Kay teaches that some of the inorganic binders, including lithium boron oxide ([0011]) and phosphates ([0013]), exhibit lithium ion conduction. Thus, it would have been obvious to select a phosphate of Kay as the inorganic battery, and would therefore have lithium ion conduction and thus function as an electrolyte.
Regarding claim 10, modified Kay discloses all of the claim limitations as set forth above. Because Kay teaches that inorganic binder component provides a more flexible binding over a larger surface ([0020]), it is considered that the battery of modified Kay is flexible because it provides for flexible binding.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 2011/0117432) in view of Birke et al. (US 2013/0122398) and Besner et al. (US 6,451,487), as applied to claim 1 above, and further in view of Peuchert et al. (US 2013/0136981).
Regarding claims 8-9, modified Kay discloses all of the claim limitations as set forth above. While Kay suggests a separator, modified Kay does not explicitly disclose wherein (claim 8) further comprising a filler in the separator, or (claim 9) wherein the filler includes a silica powder or glass fiber.
Peuchert teaches a lithium-ion battery cell that includes at least one inorganic, multi-functional constituent that has a low thermal conductivity, and is suitable for reducing or restricting thermal anomalies at least locally (abstract). The inorganic constituent is a glass material or another glass-based material, such as glass-ceramics ([0032]). Peuchert teaches the glass can be fibers and used in the separator ([0098]), and provide desired mechanical strength and adequate elasticity ([0099]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glass fibers in the separator of Peuchert with the separator of modified Kay for the purpose of having a battery separator that has desired mechanical strength, adequate elasticity, and low thermal conductivity for reducing thermal anomalies locally.

Claims 11-15, 17-24, 26-31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 2011/0117432) in view of Birke et al. (US 2013/0122398), Johnson et al. (US 2014/0099538), and Besner et al. (US 6,451,487).
Regarding claim 11, Kay discloses a battery comprising battery electrodes with active materials and containing an inorganic binder (analogous: binder including an inorganic material) (abstract). The inorganic binder can be lithium phosphate or lithium polyphosphate ([0015]), sodium phosphate or sodium polyphosphate ([0016]), or carbonates, sulfates, borates, polyborates, aluminates, titanates or silicates ([0018]). Kay teaches that the binder can be a lithium, sodium, potassium, calcium, or magnesium silicate or fluorosilicate (claim 9). In the manufacture of an electrode, the electrode material with inorganic binder is cast onto a current collector/substrate (see at least Examples 1-3, [0032]-[0034]); thus Kay suggests casting an anode layer on a first substrate and a cathode layer on a second substrate. 
While Kay teaches the battery electrodes may both comprise the inorganic binder material ([0019]), Kay does not explicitly provide an example wherein both electrodes (cathode and anode) have the inorganic material.
However, because Kay teaches the inorganic binder as improving cohesion of active materials and the current collector ([0009]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic binder in both the cathode and anode of a battery in order to have improved cohesion of the active materials and the current collectors.
While Kay teaches the battery, and thus suggests a separator and/or electrolyte between the electrodes to configure the battery, as well as each the anode and cathode having a surface, Kay does not explicitly disclose a separator layer between the anode and cathode and also including the inorganic material.
Birke discloses an electrochemical device having at least two electrode layers and at least one ion-conducting layer between two electrode layers (abstract). The ion-conducting layer has at least one ion-conducing solid electrolyte and at least one binder at grain boundaries for improving the ion conductivity over the grain boundaries and the adhesion of the layers (abstract). An alkali metal silicate is used as the binder, and can be a sodium, potassium, or lithium silicate ([0016]). Because the device is rechargeable ([0008]) based on ion-conducting ([0011]) and lithium-intercalation ([0033]), the battery and electrodes are considered to be intercalation electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use the inorganic binder materials of Kay in the separator (as seen in Birke) because Birke teaches the silicate (inorganic binder) can improve adhesion between the layers of the cell. 
While Kay teaches an anode and cathode cast on substrates, modified Kay does not explicitly disclose laminating the anode layer and the cathode layer on either side of a separator layer.
Johnson discloses a fabrication method of solid-state battery (abstract). In an embodiment 100, a cathode foil 102 is used as a substrate and has cathode slurry 108 casted onto the foil 102 at the casting table 106 ([0037], see Fig 1). The coated foil 112 has an electrolyte separator slurry 118 coated on top of the cathode casting 120 ([0039]). Afterwards, an anode foil 130 (analogous: anode layer on a substrate) with a current collector is applied to the coated cathode casting 132 via hot rollers 134 ([0039], Fig 1). Because the hot rollers both press and heat the anode, separator, and cathode together, the layers are both laminated and annealed. Johnson teaches this method of manufacture result in low cost ([0024]) because it uses low temperature bonding ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of manufacturing including laminating and annealing the layer of Johnson with the method of manufacturing of modified Kay for the purpose of providing a battery that is prepared by low cost and lower temperature.
While Kay teaches an anode and cathode, Kay does not explicitly disclose that the anode and cathode each are porous. However, because Besner teaches that the pores within the electrode facilitate the movement and transport of ions towards or from the separator and other electrode (C9/L19-30), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cathode and anode porous to facilitate the movement and transport of ions towards or from the separator and the other electrode.
With regards to the limitation of “allowing the binder positioned to transfer load within intercalation electrodes and across interfaces between adjacent layers”, Kay teaches the inorganic binder in the electrodes (abstract, claim 9) which are intercalation type electrodes (see lithium ions [0011] and [0019]). Birke teaches the inorganic binder in the electrolyte/separator (abstract). Therefore, the combination has the inorganic binder in both electrodes and the separator. Therefore, the binder, which binds things together, is capable of (thus allowing) transferring load within the intercalations and across interfaces (i.e. to the separator) between adjacent layers because the binder improves cohesion and adhesion of the electrode active materials (Kay, abstract) [therefore, binder transferring load within electrodes] and improves adhesion between the electrode and the separator (Birke, abstract) [therefore, binder transferring load across interfaces between adjacent layers].
With regards to the limitation of “a soluble silicate”, Kay teaches that the silicate can be sodium silicate (see claim 9), thus it would have been obvious to one having ordinary skill in the art to select the sodium silicate as the inorganic material, an also select the material to be soluble in water because Kay teaches preparing the electrodes in water ([0024], [0032]). In addition, Birke teaches that the silicates are soluble silicates ([0016]), thus it would have been obvious to select a soluble form of sodium silicate to prepare the slurry of the electrode.
Regarding claims 12-13, modified Kay discloses all of the claim limitations as set forth above. Kay discloses the electrodes are prepared by mixing with water ([0026], [0032]-[0034]); thus the casting of the anode and cathode layer are from water-based slurries.
Regarding claim 14, modified Kay discloses all of the claim limitations as set forth above. Johnson teaches the rollers are typically less than about 500C ([0038]). Thus Johnson teaches an overlapping range with the claimed annealing carried out between 300C and 600C. Because Johnson teaches roller temperature of less than about 500C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a range between 300-500C for the rollers in order to dry and bond the layers together.
Regarding claim 15, modified Kay discloses all of the claim limitations as set forth above. While Kay discloses an inorganic binder material (abstract), modified Kay does not explicitly disclose wherein the binder is wholly or partially removed during annealing. However, as Birke teaches the binder having the inorganic material is cured or is dried ([0025], [0047]) (and therefore partially removed), and the silicate (inorganic material) improves adhesion and ion conduction (abstract), it would have been obvious to cure or dry the binder (thus partially removing it) during the annealing (heat treatment by rollers) of Kay modified by Johnson in order to improve cohesion and adhesion.
Regarding claim 17-18, modified Kay discloses all of the claim limitations as set forth above. Kay additionally discloses wherein the inorganic binder is sulfates, borates, polyborates, aluminates, titanates, silicates ([0018]), or phosphates ([0015]-[0016]). Additionally, because Kay teaches that the inorganic binder can be lithium polyphosphate ([0013]) or sodium polyphosphate ([0016]), Kay suggests that the binder includes an organic polymer.
Regarding claim 19, modified Kay discloses all of the claim limitations as set forth above. Kay teaches that the silicate can be sodium silicate (see claim 9), thus it would have been obvious to one having ordinary skill in the art to select the sodium silicate as the inorganic material, an also select the material to be soluble in water because Kay teaches preparing the electrodes in water ([0024], [0032]). In addition, Birke teaches that the silicates are soluble silicates ([0016]), thus it would have been obvious to select a soluble form of sodium silicate to prepare the slurry of the electrode.
Regarding claims 20-21, modified Kay discloses all of the claim limitations as set forth above. Kay teaches that the silicate can be sodium silicate and other silicates (see claim 9). As Birke teaches glasses of the silicate also performs the improved adhesion and ion conduction (abstract, [0016]), it would have been obvious to turn silicate binder polymer of Kay into a silicate glass to improve adhesion and ion conduction.
Regarding claims 22-23, modified Kay discloses all of the claim limitations as forth above. Kay additionally teaches that the inorganic polymer can be a lithium phosphate or lithium polyphosphate, and LiH2PO4 is a precursor (monomer) to form the lithium polyphosphate ([0015]).
Regarding claim 24, modified Kay discloses all of the claim limitations as set forth above. Kay teaches that the binder is applied as a precursor (see at least LiH2PO4 precursor, [0015]).
Regarding claims 26-27, modified Kay discloses all of the claim limitations as set forth above. Kay additionally teaches adding a current collector (abstract, [0032]-[0034]). Johnson additionally teaches adding a current collector (see Fig 1). Because the current collector only allows electricity to pass through, the current collectors read on the claimed “ion blocking layer”.
Regarding claims 28 and 30, modified Kay discloses all of the claim limitations as set forth above. Kay teaches adding optional conductive additives ([0023]) or organic binders ([0021]) to the cathode. Either the conductive additive or organic binder is considered an additive, and the organic binder also reads on the organic material of claim 30.
Regarding claims 29 and 35, modified Kay discloses all of the claim limitations as set forth above. While Kay teaches adding optional conductive additives or organic binders ([0021] and [0023]), modified Kay does not explicitly disclose (claim 29) wherein the additive is an electrolyte precursor, or (claim 35) adding an electrolyte. However, Johnson teaches coating an electrolyte separator slurry 188 on top of the cathode casting 120, and the electrolyte separator slurry has electrolyte powder contained therein ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the electrolyte separator slurry with an electrolyte powder (an electrolyte precursor) to the manufacturing of modified Kay for the purpose of providing an electrolyte conducting separator for the battery.
Regarding claim 31, modified Kay discloses all of the claim limitations as set forth above. Kay additionally teaches drying at heat ([0032]); thus Kay teaches performing heat treatment.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 2011/0117432) in view of Birke et al. (US 2013/0122398), Johnson et al. (US 2014/0099538), and Besner et al. (US 6,451,487), as applied to claim 24 above, and further in view of Mayes et al. (US 2015/0306570).
Regarding claim 16, modified Kay discloses all of the claim limitations as set forth above. While Kay teaches a substrate (current collector), modified Kay does not explicitly disclose wherein the substrate is wholly or partially removed during annealing.
Mayes teaches the method of preparing metal-carbon composites using a heat treatment (abstract) that can be used in electrode and battery materials ([0003]). In an embodiment, Mayes teaches the composite material coated on a substrate ([0080]). The substrate can later be removed by several means including mechanical means, mechanical separation processes, or by making the substrate a sacrificial substrate that is removed by thermal decomposition ([0080]); thus can be removed by a heat treatment process such as annealing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sacrificial substrate that thermally decomposes while holding electrode material of Mayes with the electrode material and outer current collector of modified Kay for the purpose of conveying the electrode materials on a sacrificial substrate which is easily removed during process through thermal decomposition. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 2011/0117432) in view of Birke et al. (US 2013/0122398), Johnson et al. (US 2014/0099538), and Besner et al. (US 6,451,487), as applied to claim 24 above, and further in view of Wang et al. (US 2015/0028263).
Regarding claim 25, modified Kay discloses all of the claim limitations as set forth above. While Kay teaches the binder is applied as a precursor ([0015]) and the binder is a silicate ([0018], claim 9), modified Kay does not explicitly disclose wherein the precursor is tetraethyl orthosilicate (TEOS) or methyl orthosilicate (MEOS).
Wang teaches a silicon powder used in the electrodes of batteries (abstract). Wang teaches the silicon precursor for the silicon powder may be selected from a wide variety of organo-metallic molecules and inorganic molecules that contain Si element ([0033]). Wang teaches the options include tetramethyl orthosilicate (TEOS), sodium silicate, and others ([0033]). Thus Wang teaches the equivalency of TEOS and sodium silicate as silicon precursors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sodium silicate of modified kay with the tetramethyl orthosilicate of Wang because Wang teaches that the materials are equivalent as silicon precursors in electrodes, and an artisan of ordinary skill in the art would have a reasonable expectation of success.

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 2011/0117432) in view of Birke et al. (US 2013/0122398), Johnson et al. (US 2014/0099538), and Besner et al. (US 6,451,487), as applied to claim 11 above, and further in view of Kobayashi et al. (US 2008/0217078).
Regarding claims 32-34, modified Kay discloses all of the claim limitations as set forth above. While Kay discloses a battery, modified Kay does not explicitly disclose (claim 32) further comprising applying a packaging material, (claim 33) wherein the packaging material includes a carbon layer, or (claim 34) wherein the packaging material includes a glass fiber or carbon fiber layer.
Kobayashi discloses a lithium-ion secondary battery including a battery element and an exterior package covering the battery element (abstract). The materials usable for the exterior package include resin materials such as carbon fiber reinforced plastics (analogous: carbon layer/carbon fiber layer), PEN, PPS, PET, glass fiber reinforced plastics (analogous: glass fiber layer), PES, PS, PEEK, polyamideimide, or polyimide ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exterior package covering and materials thereof, including the carbon fiber reinforced plastics or glass fiber reinforced plastics, of Kobayashi with the battery of Kay for the purpose of containing and protecting the battery element.

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Kay nor Besner disclose, teach or suggest each of the porous anode and cathode is an intercalation electrode and wherein each of the anode surface, the cathode surface and the separator surface include a binder including an inorganic material including a soluble silicate, wherein the binder adheres the porous anode, the cathode and the separator together, the binder positioned to transfer load both within intercalation electrodes and across interfaces between adjacent layers.
This is not considered persuasive. Both Kay and Besner teaches intercalation electrodes.
Kay teaches the inorganic binder in the electrodes (abstract, claim 9) which are intercalation type electrodes (see lithium ions [0011] and [0019]).
Besner also teaches that the electrodes operate by moving lithium ions across electrodes (C6/L58-C7/L15), and therefore has intercalation electrodes. Besner is further relied upon to teach that the electrodes are porous (C9/L19-30). 
Newly cited reference, Birke, is relied upon to teach a silicate (which is also soluble) in and on the separator (abstract). Therefore, the combination of references teaches and/or renders obvious the above limitations because the references teach the electrodes, the separator, and the inorganic binder in the positions required to adhere and transfer load therebetween. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725